Chase, J.:
On the facts in this case we. would reverse the order made at the Special Term and grant the appellant’s application if it had not been held that this court had no power to make such an order. The Court of Appeals has held that' in an action at law . a plaintiff •cannot be compelled to bring in any other parties than those he has ■chosen. (Chapman v. Forbes, 123 N. Y. 532; Bauer v. Dewey, 166 id. 402.) The learned counsel for the appellant does not deny that this is an action at law, but contends that the cases cited should mot be deemed controlling except where the merits of the controversy require that no further parties should be brought into the ^action. Such a limitation would be an effectual destruction of the rule itself. If said rule adopted by the Court of Appeals is to be modified and limited in its application, such modification and limitation should be stated by that court.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
■Order affirmed, with ten dollars costs and disbursements. •